IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00257-CR

                        EX PARTE ERIC DALE ANGELO


                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 35,831


                          MEMORANDUM OPINION


      Eric Dale Angelo filed with this Court a pre-trial application for writ of habeas

corpus seeking a reduction in his pre-trial bond. By letters dated August 12, 2009 and

August 26, 2009, the Clerk of this Court notified Angelo that the proceeding was subject

to dismissal for want of jurisdiction because it appeared this Court does not have the

authority to issue a pre-trial writ of habeas corpus. See TEX. CODE CRIM. PROC. ANN. art.

11.05 (Vernon 2005); see also TEX. CONST. art. V, § 6. Angelo was warned that the

proceeding may be dismissed unless, within 21 days of the date of the letter, a response

was filed showing grounds for continuing the proceeding.         No response has been

received from Angelo.
       Accordingly, this proceeding is dismissed. See TEX. R. APP. P. 44.3.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Writ dismissed
Opinion delivered and filed October 7, 2009
Do not publish
[OT06]




Ex parte Angelo                                                               Page 2